MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Nov 05 2020, 8:46 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Elizabeth A. Flynn                                      Curtis T. Hill, Jr.
Braje, Nelson & Janes, LLP                              Attorney General of Indiana
Michigan City, Indiana                                  Angela N. Sanchez
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Omar Dominguez,                                         November 5, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-387
        v.                                              Appeal from the
                                                        La Porte Circuit Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Thomas J. Alevizos, Judge
                                                        Trial Court Cause No.
                                                        46C01-1603-F4-194



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-387 | November 5, 2020           Page 1 of 7
[1]   Omar Dominguez (“Dominguez”) was convicted after a jury trial of one count

      of dealing in cocaine or narcotic drug 1 as a Level 4 felony and two counts of

      dealing in cocaine or narcotic drug,2 each as a Level 5 felony. He was

      sentenced to a nine-years executed. Dominguez appeals and raises two issues

      challenging his sentence. Because the sentencing statement is not clear on how

      the nine-year sentence is applicable to the three convictions, we remand for

      clarification of the sentencing statement.


                                       Facts and Procedural History
[2]   On September 9, October 6, and October 28, 2015, law enforcement officers in

      La Porte County, who were part of a multi-department anti-drug task force,

      utilized confidential informant 692 (“CI 692”) to purchase cocaine from

      Dominguez through three separate transactions. Tr. Vol. II at 118-21, 123-42.

      Prior to each transaction, law enforcement would meet CI 692 at a

      predetermined location, conduct a pre-buy briefing, search CI 692’s vehicle and

      person for drugs and money, outfit CI 692 with a disguised video and audio

      recording device, and provide CI 692 with pre-recorded U.S. currency for the

      drug purchase. Id. at 122-23. For each transaction, CI 692 was followed by law

      enforcement from the meeting location to Dominguez’s residence, and CI 692

      was under constant surveillance during the entire drive. Id. at 125. Once the




      1
          See Ind. Code § 35-48-4-1(a), (c)(1).
      2
          See Ind. Code § 35-48-4-1(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-387 | November 5, 2020   Page 2 of 7
      transaction had occurred, and CI 692 had purchased cocaine from Dominguez,

      CI 692 would get back into his vehicle and drive back to the same pre-

      determined meeting location, at which time he would be searched, the

      purchased cocaine would be seized by law enforcement officers, and the

      recording device was retrieved so that the footage could be downloaded. Id. at

      129, 133-34, 137-38.


[3]   At the September 9, 2015 drug buy, CI 692 purchased 3.6 grams of cocaine

      from Dominguez. State’s Exs. 2A, 2B; Tr. Vol. II at 139-40. At the October 6,

      2015 drug buy, CI 692 purchased 1.0 grams of cocaine from Dominguez.

      State’s Exs. 3A, 3B; Tr. Vol. II at 139-40. During the October 28, 2015 drug buy,

      CI 692 purchased 1.2 grams of cocaine from Dominguez. State’s Exs. 4A, 4B;

      Tr. Vol. II at 139-40. Dominguez was identified as the individual selling

      cocaine to CI 692 on each occasion. Tr. Vol. II at 124-42; State’s Exs. 5-8.


[4]   On March 1, 2016, the State charged Dominguez with one count of Level 4

      felony dealing in cocaine or narcotic drug and two counts of Level 5 felony

      dealing in cocaine or narcotic drug. Appellant’s App. Vol. II at 15-17. On March

      5 and 6, 2018, a jury trial was held. Id. at 43-47. Dominguez failed to appear at

      trial and was tried in absentia. Id. At the conclusion of the jury trial,

      Dominguez was found guilty as charged. Tr. Vol. III at 29. A warrant was

      issued for Dominguez’s arrest, and he was apprehended on July 24, 2018.

      Appellant’s App. Vol. II at 48-51.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-387 | November 5, 2020   Page 3 of 7
[5]   On October 17, 2018, the sentencing hearing was held. The trial court found the

      following aggravating circumstances: (1) Dominguez’s prior criminal history;

      (2) his recent violation of probation; (3) his commission of subsequent crimes;

      and (4) the fact that he was a fugitive and did not attend his trial. Tr. Vol. III at

      62. The trial court found no mitigating circumstances and specifically rejected

      Dominguez’s proffered mitigation argument that incarceration would be a

      hardship on his dependents, reasoning that nothing supported that the burden

      was undue and rose to the status of a mitigating circumstance. Id. at 61-62. In

      its oral sentencing statement, the trial court stated: “The aggravating factors

      outweigh the mitigating factors. The Court sentences the defendant to a

      determinant [sic] sentence of nine years in the Indiana Department of

      Correction.” Id. at 62. In its written judgment of conviction and sentencing

      order, the trial court stated that


              Dominguez shall be committed to the custody of the Indiana
              Department of Correction for a period of three (3) years on
              Count I - Dealing in Cocaine or a Narcotic Drug, Level 4
              Felony; [Dominguez] is sentenced to three (3) years on Count II -
              Dealing in Cocaine or a Narcotic Drug, Level 5 Felony, and to
              three (3) years on Count III - Dealing in Cocaine or a Narcotic
              Drug, Level 5 Felony. Said sentence shall be served
              consecutively.


      Appellant’s App. Vol. II at 75. Dominguez now appeals.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-387 | November 5, 2020   Page 4 of 7
                                     Discussion and Decision
[6]   Dominguez raises two issues regarding his sentence, that his sentence is

      inappropriate in light of the nature of the offenses and his character and that the

      trial court abused its discretion by not considering certain mitigating

      circumstances in sentencing him. As to his inappropriateness argument,

      Dominguez poses two different challenges, one of which is that his nine-year

      sentence is inappropriate because the trial court ordered his sentences to be

      served consecutively, which violated established case law set out in Beno v.

      State, 581 N.E.2d 922 (Ind. 1991) and its progeny.


[7]   In Beno, our Supreme Court found that, although the trial court properly

      sentenced Beno to the maximum term on each count, the trial court

      erroneously ordered the sentences to be served consecutively because the Court

      noted that, although a trial court has discretion to impose both maximum and

      consecutive sentences, where a defendant is enticed by the police to commit

      nearly identical crimes as a result of a police sting operation, consecutive

      sentences are inappropriate. Id. at 924. Since then, Indiana courts have

      repeatedly held that “[c]onsecutive sentences are not appropriate when the State

      sponsors a series of virtually identical offenses.” Gregory v. State, 644 N.E.2d

      543, 544 (Ind. 1994); see also, Eckelbarger v. State, 51 N.E.3d 169, 170 (Ind.

      2016); Davis v. State, 142 N.E.3d 495, 507 (Ind. Ct. App. 2020); Rios v. State, 930

      N.E.2d 664, 669 (Ind. Ct. App. 2010); Williams v. State, 891 N.E.2d 621, 635

      (Ind. Ct. App. 2008); Hendrickson v. State, 690 N.E.2d 765, 767 (Ind. Ct. App.

      1998). Dominguez contends that his sentence is inappropriate because the trial

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-387 | November 5, 2020   Page 5 of 7
      court ordered that his sentences be served consecutively for his three

      convictions resulting from a State-sponsored series of virtually identical

      offenses.

[8]   There is a conflict between the oral and written sentencing statements, which

      makes the trial court’s intent unclear. In its oral sentencing statement, the trial

      court stated as follows: “[T]he aggravating factors outweigh the mitigating

      factors. The Court sentences the defendant to a determinant [sic] sentence of

      nine years in the Indiana Department of Correction.” Tr. Vol. II at 62. The oral

      statement, therefore, did not specify to which counts the nine-year aggregate

      sentence would apply. Id. However, in the trial court’s written sentencing

      statement, it ordered Dominguez to serve three years on each of his conviction

      with the sentences to run consecutively for an aggregate sentence of nine years.

      Appellant’s App. Vol. II at 74-75.


[9]   When oral and written sentencing statements conflict, we examine them

      together to discern the intent of the sentencing court. Vaughn v. State, 13

      N.E.3d 873, 890 (Ind. Ct. App. 2014), trans. denied. Rather than presuming the

      superior accuracy of the oral statement, we examine it alongside the written

      sentencing statement to assess the conclusions of the trial court. Murrell v. State,

      960 N.E.2d 854, 859 (Ind. Ct. App. 2012). Here, the oral and written

      sentencing statements are in conflict. “Where we find an irregularity in a trial

      court’s sentencing decision, we have the option to remand to the trial court for

      clarification or new sentencing determination, to affirm the sentence if the error

      is harmless, or to reweigh the proper aggravating and mitigating circumstances

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-387 | November 5, 2020   Page 6 of 7
       independently at the appellate level.” Clippinger v. State, 54 N.E.3d 986, 992

       (Ind. 2016). Here, we choose to remand to allow the trial court to clarify its

       sentencing statement as to how it intended the nine-year sentence to be

       apportioned between Dominguez’s three convictions.

[10]   Remanded with instructions.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-387 | November 5, 2020   Page 7 of 7